Citation Nr: 9913676	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for residuals of 
bilateral knee injury.

2. Entitlement to service connection for residuals of 
temporary blindness.

3. Entitlement to service connection for residuals of burns 
to both hands.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for bilateral tinnitus.

6. Entitlement to service connection for residuals of a skin 
disorder. 

7. Entitlement to service connection for residuals of a head 
injury.

8. Entitlement to service connection for residuals of a neck 
injury.

9. Entitlement to service connection for residuals of a back 
injury.

10. Entitlement to service 
connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran testified a Travel Board hearing that he injured 
his left knee during boot camp, and was treated for the 
injury at Quantico Marine Base.  The veteran testified that a 
flare burned his hands and caused temporary blindness, and 
that he currently suffers from residuals of both.  The claims 
file contains some service medical records from the field, 
and a summary from Bethesda Naval Hospital regarding the 
burns to the veteran's hands.  The Board notes that visual 
acuity defects were noted on the veteran's entrance 
examination.  

The veteran testified that he received medical treatment at 
the Army/Navy medical facility in Yokusko, Japan, aboard 
U.S.S. Hope and at the Bethesda Naval Hospital following his 
injuries from the flare.  

The veteran also contends hearing loss and tinnitus as a 
result of his use of a firearm during active service without 
adequate protection.

Finally, the veteran is seeking service connection for 
residuals of injuries to the right knee, head, neck and back, 
as well as arthritis, as a result of a motor vehicle accident 
which occurred during active duty service.  The veteran 
testified he was treated at Allentown Osteopathic Center and 
the hospital at Quantico Marine Base for his injuries.  A 
newspaper article submitted indicates that the veteran was 
transported to St. Luke's Hospital after the accident.  A 
response to a VA request for records to Allentown Osteopathic 
Center indicated that no records for the veteran could be 
located.  The veteran testified that recent treatment had 
been at Lovelace Medical center.  

The veteran testified that he has recently sought treatment 
at Lovelace Medical Center in Albuquerque, New Mexico for his 
present conditions.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

The United States Court of Appeals for Veteran's Claims has 
held that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 and Supp. 1998), depending on the particular facts in 
each case.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), (wherein the 
Court found there was a duty to further assist in the 
development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Accordingly, the case is remanded for the following:


1.  An appropriate official at the RO 
should attempt to obtain additional 
service medical records relating to 
treatment of the veteran, including 
records from the hospital at the Quantico 
Marine Base, the Army/Navy facility at 
Yokusko Japan and the Bethesda Navy 
Medical Center.  All records obtained 
should be associated with the claims 
file.  

2.  The RO, after securing any necessary 
release(s), should contact St. Luke 
Hospital, Lovelace Hospital, and the 
U.S.S. Hope to obtain any available 
treatment records not previously secured.  
All records obtained should be associated 
with the claims file.

3.  The veteran should be afforded a 
general medical examination to determine 
the current nature and extent of any of 
the claimed conditions.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary by the examiner for an accurate 
assessment.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




